Cite as 2015 Ark. App. 453

                 ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CR-15-151


                                                   Opinion Delivered   September 9, 2015
TERRY LEE MCCOY
                                APPELLANT          APPEAL FROM THE JEFFERSON
                                                   COUNTY CIRCUIT COURT
V.                                                 [NO. CR-2012-650]

STATE OF ARKANSAS                                  HONORABLE BERLIN C. JONES,
                                  APPELLEE         JUDGE

                                                   AFFIRMED; MOTION TO
                                                   WITHDRAW GRANTED



                             M. MICHAEL KINARD, Judge

       Appellant Terry Lee McCoy appeals from the revocation of his probation. Pursuant

to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court Rule 4-3(k),

appellant’s counsel has filed a no-merit brief and a motion to withdraw as counsel, asserting

that there is no nonfrivolous argument to be made in support of an appeal. Appellant has

filed pro se points for reversal, and the State has filed a responsive brief.

       The trial court found that appellant had violated his probation by testing positive for

alcohol, failing to report, failing to pay his financial obligations, and failing to perform

community service. Counsel adequately explains why there is no merit to an appeal of the

revocation decision. Counsel’s brief also lists all other objections and motions decided

adversely to appellant and explains why each adverse ruling is not a meritorious ground for

reversal.
                                 Cite as 2015 Ark. App. 453

       Appellant’s arguments in his pro se statement of points for reversal either state no legal

ground for reversal or, in the case of his ineffective-assistance-of-counsel claims, are not

preserved for appeal. See Nichols v. State, 69 Ark. App. 212, 11 S.W.3d 19 (2000) (In order

for a defendant to argue ineffective assistance of counsel on direct appeal, he must first have

presented the claim to the lower court either during the trial or in a motion for new trial.).

       From our review of the record and the brief presented to us, we find compliance with

Rule 4-3(k) and that the appeal is without merit. Accordingly, counsel’s motion to

withdraw is granted, and the revocation order is affirmed.

       Affirmed; motion to withdraw granted.

       HARRISON and GLOVER, JJ., agree.

       Potts Law Office, by: Gary W. Potts, for appellant.

       Leslie Rutledge, Att’y Gen., by: Ashley Argo Priest, Ass’t Att’y Gen., for appellee.




                                               2